R. W. WALKER, J.
The circuit judge seems to have been of opinion, that by the terms of the note, California was agreed on as the place of performance, and that the payee could not demand payment elsewhere. That this was an erroneous construction of the writing, we think is manifest. It may be that the plaintiff could not have demanded payment until the arrival of Watson in San Francisco, if that took place in a reasonable time after the execution of tbe instrument'. On tbe happening of that event, the promisor became liable to pay, in cash or work, at his option. The alternative stipulation was for his benefit; and, as there is nothing on the face of the instrument, or in the facts disclosed by the bill óf .exceptions, which takes the case out of the general rule, that a party bound to render a service, or make a payment, at or after a given time, must seek the person to whom the debt or service is due, it was the duty of the promisor, if he desired to pay in work, to offer to do so. — Plowman v. Riddle, 7 Ala. 775 ; Nesbitt v. Pearson, 33 Ala. 673.
The fact that the plaintiff was absent from California, when the defendant's intestate arrived in San Francisco, and throughout the latter’s residence in that city, did not, *102■of itself, operate a discharge of the undertaking, whatever .effect (if any), it may have had in keeping alive'Watson’s; privilege to elect as. to the mode of payment. It follows, that if, at any time, after his arrival in San Francisco, the .defendant’s intestate ha# the opportunity, either in California or elsewhere, to discharge the undertaking in work, and did not offer to do so.;,, .then his promise became an, ab&Q^ Ilute promise to pay in money.
Judgment reversed, ,a»d canse rem.and.ecL..